Citation Nr: 0017963	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955 and from June 1955 to August 1974.  His awards and 
decorations include the Purple Heart Medal, the Combat 
Medical Badge, and the Vietnam Service Medal.

The instant appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which granted a claim for 
service connection for degenerative joint disease at L5-S1, 
which was assigned a 10 percent disability evaluation.  By 
rating decision dated in August 1998 an increased evaluation, 
to 40 percent, was granted for degenerative joint disease at 
L5-S1.  Since this claim has not been withdrawn, an increased 
rating above 40 percent remains at issue on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).  This case was remanded by the Board of 
Veterans' Appeals (Board) in January 1999.

In its January 1999 remand, the Board framed the issue in 
terms of the veteran's entitlement to an increased rating.  
More recently, however, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the issue in this case was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has re-characterized the issue on appeal as set forth above.


FINDING OF FACT

The veteran's service-connected degenerative joint disease, 
L5-S1, is currently manifested by severe symptoms, including 
significant decrease in his range of motion and objective 
findings of pain, with intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the service-connected degenerative joint disease, L5-S1, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5293 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible. 

VA has a duty to assist the veteran to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This case has been remanded for further development, and a VA 
examination and a radiological evaluations were performed 
pursuant to the appellant's claim for benefits.  Also, 
service medical records and VA treatment records have been 
obtained.  The veteran reported in a March 2000 written 
statement that he had not received any treatment from any 
private hospital or physician.  For these reasons, the Board 
finds that VA's duty to assist the appellant, 38 U.S.C.A. 
§ 5107(a) (West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991). 

In May 1996 the veteran filed a claim for compensation for a 
low back condition.  VA treatment records have been reviewed.  
An April 1996 record revealed that the veteran complained of 
low back pain.  He denied genitourinary or gastrointestinal 
problems, and he denied radicular symptoms.  He was 
prescribed Naprosyn, Darvocet, and rest.  April 1996 X-rays 
revealed degenerative changes with evidence of degenerative 
disc disease at L5-S1 and spondylolysis with grade 1 
spondylolisthesis at L5-S1.  Service connection for 
degenerative joint disease at L5-S1 was awarded in a January 
1997 rating decision, and a 10 percent disability evaluation 
was assigned. 

In his February 1997 notice of disagreement, the veteran 
reported that he had pain, muscle spasms, limited range of 
motion, and an inability to ambulate more than a few blocks 
due to his low back.  He stated that occasionally he had 
exacerbations lasting two to three days where he was unable 
to rise from bed.  He stated that he received minimal relief 
from medication and that physical therapy had produced no 
significant results.  In his March 1997 appeal statement, he 
indicated that he had difficulty rising from a bed, chair, or 
automobile.  He reported "great pain" when he bent over.  
He indicated that his medication dulled the pain but did not 
eliminate it entirely.

A May 1997 VA treatment record noted that the veteran was 
taking Percocet.  In June 1998 he sought treatment for an 
exacerbation of low back pain after picking up a child.  A 
physical therapy record noted subjective complaints of pain 
at a 10/10 with associated pain and numbness in the left 
lower extremity.  A record later that month noted that the 
veteran reported that he could tolerate the pain if he took 
his medication.

A July 1998 record noted no improvement with physical 
therapy.  He had an antalgic gait and used a cane.  
Tenderness in the lumbosacral area was noted; there was 
decreased pinprick sensation on the left; there was atrophy 
of the left thigh; and straight leg raising was to 50 
degrees, bilaterally.  A left lower extremity electromyograph 
(EMG) showed findings consistent with left L2-3 
radiculopathy.  Epidural blocks were recommended.  A physical 
therapy record early that month noted moderate limitation of 
active range of motion in all planes secondary to pain.  
Several days later, a physical therapy record showed pain at 
5/10 with pain reduced to 4/10 after application of a 
transcutaneous electrical nerve stimulation (TENS) unit.  In 
July 1998, the veteran reported that his back pain wakes him 
up at night after only a short time asleep.  An August 1998 
rating decision increased the disability evaluation to 40 
percent.

Pursuant to the Board's January 1999 remand, recent VA 
treatment records were associated with the claims folder.  A 
September 1998 neurosurgery evaluation noted no weakness or 
numbness and slight improvement with physical therapy.  
Physical examination findings were similar to those in July 
1998 records.  It was noted that magnetic resonance imaging 
(MRI) showed lumbar hyperlordosis and spondylolisthesis at 
L5-S1.  The record noted that the hyperlordosis was likely to 
progress to severe, but conservative treatment was to be 
continued as long as possible.  The veteran was referred to a 
pain clinic.  

March 1999 X-rays showed grade 1 spondylolisthesis at L5-S1 
with moderate disc disease.  A May 1999 record noted that the 
veteran did not stay at the VA facility for his exit 
interview and he was called repeatedly without response.  
August 1999 X-rays showed grade 2 spondylolisthesis at L5-S1 
with disc disease and minimal degenerative changes of the 
spine which were unchanged.  

In August 1999 the veteran underwent a VA examination of the 
spine.  The examiner reviewed the claims folder.  The veteran 
reported increased pain with radiation and tingling down the 
left leg to just above the ankle.  He stated that the pain 
was constant and was aggravated by walking, sitting for long 
periods, and straining associated with bowel movements.  He 
reported that Percocet affords him some relief and he also 
uses a heating pad and takes hot showers.  He reported pain 
associated with going to physical therapy appointments was 
more severe than the relief of pain after getting to the 
appointment, so he discontinued physical therapy.  He also 
noted that he had received no relief from acupuncture.  

The veteran entered the examining room in a wheelchair, and 
he walked unsteadily to the examining table.  He carried a 
cane in his left hand and had a plastic body brace over his 
clothes.  The VA records show that a cane was issued; 
however, there is no evidence that a wheelchair or plastic 
body brace were deemed medically necessary by VA physicians.  
He was able to climb on the examining table unassisted, and 
he undressed with the aid of the examiner.  The veteran "did 
much grunting and groaning during the dressing and 
undressing, associated with flushing of his face."  
Examination of the spine showed no deformity but there was 
some paravertebral muscle spasm on flexion of the spine.  
Range of motion was flexion to 42 degrees, extension to 15 
degrees, right bending to 18 degrees, left bending to 16 
degrees, and rotation to 45 degrees, bilaterally.

The examiner felt a few subcutaneous fibrous-type nodular 
lesion over the sacral area which were slightly tender.  
While prone, pressure over the lumbar area caused some pain 
but flexion and raising the right leg did not.  Flexing and 
raising the left leg did cause pain.  Vibration sense was 
normal, but the veteran claimed dullness on pinprick over the 
left thigh and upper leg.  The diagnosis was grade 2 
spondylolisthesis, L5-S1, with narrowing of the disc spaces, 
chronic low back pain, limitation of motion, and mild muscle 
atrophy of the left lower extremity.

The veteran's degenerative joint disease, L5-S1, is currently 
evaluated as 40 percent disabling under Diagnostic Code 5010-
5293 for traumatic arthritis and intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5293 
(1999).  Diagnostic Code 5010 is rated as Diagnostic Code 
5003 for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999).  Diagnostic Code 5003 
instructs that arthritis will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  However, a 40 percent rating is 
the maximum schedular rating provided under Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  
Therefore, it is found that an increased schedular evaluation 
is not justified under Diagnostic Code 5292.  Since the 40 
percent rating under Diagnostic Code 5292 is the maximum 
schedular evaluation, there is no basis for consideration of 
pain as a basis for a higher evaluation under 38 C.F.R. 
§§ 4.40, 4.45.  Johnston v. Brown, 10 Vet. App. 80, 84-84 
(1997).  Likewise, as 40 percent is also the maximum 
schedular evaluation allowable under Diagnostic Code 5295 for 
lumbosacral strain, that Diagnostic Code is not for 
application.

The Board notes that the veteran's representative has 
requested that separate disability evaluations be assigned 
for the veteran's degenerative joint disease and 
intervertebral disc syndrome.  However, under the VA laws and 
regulations, the award of separate evaluations for the same 
disability under various diagnoses, known as "pyramiding," 
is to be avoided.  38 C.F.R. § 4.14 (1999).  Separate 
evaluations are appropriate only if none of the 
symptomatology for one "condition" is duplicative of, or 
overlaps with, the symptomatology of another "condition" 
arising out of the same disease or injury.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  The evidence of 
record does not reveal that the veteran is complaining of two 
distinct disabilities.  His service-connected degenerative 
joint disease is manifested by pain, limitation of motion, 
and weakness.  There is no evidence of separate 
symptomatology for intervertebral disc syndrome.  Because the 
veteran is already service-connected for degenerative joint 
disease, and because the 40 percent evaluation is based on 
pain, limitation of motion, and weakness, a separate award of 
disability benefits for intervertebral disc syndrome is not 
appropriate.

Diagnostic Code 5293 applies to intervertebral disc syndrome 
and provides a 40 percent rating for severe symptoms with 
recurring attacks and intermittent relief; and a 60 percent 
rating for pronounced symptoms with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc(s) with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  The Board finds that the 
medical evidence of record shows severe symptoms with 
recurring attacks and intermittent relief.  The veteran 
reports severe pain and the record demonstrates recurring 
attacks like the increased symptomatology in June 1998 after 
he lifted a child.  The record also shows intermittent relief 
with pain medication and heat.  Despite the veteran's 
assertions that his symptoms did not improve with physical 
therapy, physical therapy records do show improvement after 
an exacerbation in June 1998.  

The Board does not find that the medical evidence 
demonstrates pronounced symptoms with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc(s) with little intermittent relief.  There is no 
evidence of absent ankle jerk.  The only paravertebral muscle 
spasm was noted on flexion.  Further, as noted above, the 
veteran has more than little intermittent relief from his 
symptoms. 

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action on this question. VAOPGCPREC. 6-96 (1996).  Of 
note, the evidence does not show that the veteran has been 
hospitalized or surgically treated for his service-connected 
low back disability during the appeal period.  Moreover, the 
evidence of record indicates that he lost employment due to 
problems with his eyesight and vocal cord, not as a result of 
low back problems.

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for degenerative 
joint disease, L5-S1, as of the day the veteran filed his 
claim for compensation for a low back disorder, May 10, 1996.  
See 38 C.F.R. § 3.400 (1999).  Subsequent to that decision, 
the RO granted a 40 percent disability rating, effective as 
of the May 10, 1996, date.  The Board has reviewed all the 
evidence dating from that date and has determined that at no 
time from that date to the present has the evidence supported 
a rating in excess of 40 percent for the veteran's 
degenerative joint disease, L5-S1.  Id.; Fenderson v. West, 
12 Vet. App. 119 (1999).


ORDER

A claim for entitlement to an evaluation in excess of 40 
percent for degenerative joint disease, L5-S1, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

